       Case 2:20-cv-01295-DSC-MPK Document 3 Filed 09/24/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ASIA JOHNSON,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       2:20cv1295
                                              )       Electronic Filing
QUEEN ELIZABETH WINDSOR,                      )
                                              )
               Defendant.                     )


                                     MEMORANDUM ORDER

September 24, 2020

       Plaintiff, Asia Johnson (“Johnson” or “Plaintiff”), initiated this pro se action against

Defendant, “Queen Elizabeth Windsor” (the “Queen” or “Defendant”) alleging that the Queen, a

citizen of the United Kingdom, has stolen her identity. Johnson seeks leave to proceed in forma

pauperis. The case was referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local

Rules of Court 72.C and 72.D.

       The Magistrate Judge’s Report and Recommendation (the “R & R”)(ECF No. 2), filed on

September 4, 2020, found that Johnson’s allegations are “fanciful and delusional and do not state

a plausible claim for relief.” See R & R p. 2. The R & R further concluded that Johnson’s

complaint was factually frivolous and granting leave to amend is futile. Id. The R & R

recommended that Johnson’s Motion to Proceed In Forma Pauperis (ECF No. 1) be granted but

that her Complaint be dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Johnson was informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that she had until September

21, 2020 to file any objections to the R & R. No objections have been filed.
       Case 2:20-cv-01295-DSC-MPK Document 3 Filed 09/24/20 Page 2 of 2


       After the Court’s review of the pleadings and documents in the case, together with the

Report and Recommendation, the following Order is entered:

       AND NOW, this 24th day of September, 2020,
       IT IS HEREBY ORDERED that Johnson’s Motion to Proceed In Forma Pauperis

(ECF No. 1) is GRANTED. The Clerk is directed to file Johnson’s Complaint.

       IT IS FURTHER ORDERED that Johnson’s Complaint is hereby DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). The Clerk shall mark this case closed.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 2) dated

September 4, 2020 is adopted as the Opinion of the Court.


                                            s/ DAVID STEWART CERCONE
                                            David Stewart Cercone
                                            Senior United States District Judge

cc:    Magistrate Judge Maureen P. Kelly

       (Via CM/ECF Electronic Mail)

       Asia Johnson
       221 Smokeywood Drive
       Pittsburgh, PA 15218

       (Via Regular U. S. Mail)




                                               2
